This was an action commenced in the *Page 7 
district court of Kay county, by Herbert E. Ellis against Sam Lee and George P. Endicott for a mandatory injunction, and for other relief as to crops growing on the real estate in controversy. Issues were joined, a trial had and judgment rendered for plaintiff enjoining the defendants or either of them from in any way occupying any portion of the land in controversy, and the growing crops were divided. The costs were taxed to the defendants. From this judgment the defendants each appealed and the cases will be disposed of in this opinion.
This case raises no new questions which were not considered in the case of Anderson v. Ferguson, just decided, and for the reasons given in that case, these cases will be reversed, and a new trial granted, and the lower court is directed to proceed in conformity with the views expressed in the case of Andersonv. Ferguson, supra. It is further ordered that the parties be placed in the same occupancy of the land that they were in at the time of the commencement of this action, and to so remain until the further order of the district court, or the judge thereof; but this order is not intended to preclude the parties or either of them from pursuing any other remedy which either may have in any of the courts of the territory.
Hainer, J., who presided in the court below, not sitting; Irwin, J., absent. *Page 8